777 N.W.2d 179 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Keith Allan WINFIELD, Defendant-Appellant.
Docket NO. 139371. COA No. 289636.
Supreme Court of Michigan.
January 29, 2010.

Order
On order of the Court, the application for leave to appeal the June 1, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant's motion for relief from judgment is prohibited by MCR 6.502(G). The motion for the *180 appointment of counsel and the motion to remand are DENIED.